NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 17, 2021 have been received and considered by Examiner. 
New claims 17-19 presented in the Amendment filed February 17, 2021 have been received and considered by Examiner.

Note on Claim Interpretation
Examiner notes that any reference to “the LDPE polymer” or “the mLLDPE polymer” in the dependent claims without any reference to the layer “the LDPE polymer” or “the mLLDPE polymer” is in must be interpreted as referring to all LDPEs or mLLDPEs recited in claim 1. For example, the limitations of claim 2 must be interpreted as applying to all LDPEs and mLLDPEs of claim 1, since claim 2 does not specify that the LDPE and mLLDPE recited in claim 2 are of any particular layer.
WITHDRAWN OBJECTION
The objection to claim 13 has been withdrawn due to Applicant’s amendment in claim 13 in the Amendment filed February 17, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b),(d) rejections of the claims have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed February 17, 2021.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a liquid carton packaging laminate as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a liquid carton packaging laminate as claimed, including such a liquid carton packaging laminate having the claimed layer structure (including the minimum-eight layers required in the claimed structural relationship), where all structural, compositional and property requirements recited in claim 1 are met.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782